EDWARDS, Judge.
Julius P. Guedry brought suit against Firemen’s Fund Insurance Company, Robert Thompson, General Cinema Corp. of Louisiana, General Cinema Corp., William Wilson, Jr., Alford Safe & Lock Company and United States Fidelity & Guaranty Company. Plaintiff sought $1,500,000 for back injuries allegedly suffered while helping to move a safe up a flight of stairs in a building under construction.
Following trial, a jury verdict finding all the defendants not negligent was made the judgment of the trial court. Plaintiff’s suit was dismissed at his costs including $1,100 in expert witness fees.
From that judgment, plaintiff appeals, specifying two basic errors:
1) The jury instructions given were improper, confusing and misleading.
2) The jury verdict was contrary to the evidence.
Appellant complains of numerous instructions both given to and withheld from the jury. A meaningful jury trial includes proper instructions by the court. Adequate instructions are those instructions which fairly and reasonably point up the issues presented by the pleadings and evidence and which provide correct principles of law for the jury’s application thereto. Hanks v. Drs. Ranson, Swan & Burch, Ltd., 359 So.2d 1089 (La.App. 3rd Cir. 1978).
In this case, while we cannot say with certainty that the jury instructions were such as would mislead the jury as to the law or to the application of the law to the facts, it may be that the trial court’s refusal to use LSA-R.S. 23:13 as a jury charge was error.
In any event, under Gonzales v. Xerox Corporation, 320 So.2d 163 (La.1975), we have the entire record before us for review and a searching examination of that record convinces us that the jury findings were correct. We find none of the defendants negligent and therefore need not consider the matter of contributory negligence.
For the foregoing reasons, the trial court judgment is affirmed. All costs, both trial and appellate, are to be paid by Julius P. Guedry.
AFFIRMED.